Petition for Writ of
Mandamus Dismissed and Memorandum Opinion filed January 6, 2011.
 
            
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01050-CV
____________
 
IN RE SAFECO INSURANCE COMPANY OF
INDIANA, CAROL HAMLET, AND WILLIAM COSTELLO, Relators
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
Trial Court No. 2009-29972
11th District Court
Harris, County Texas
 
 
 

M E M O R
A N D U M  O P I N I O N
            On October 28, 2010, relators, Safeco Insurance Company of
Indiana, Carol Hamlet, and William Costello, filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann §22.221; see also
Tex. R. App. P. 52.1. 
On December 17, 2010, the parties filed a joint motion to
dismiss the petition.  The motion is granted.  The stay issued on December 9,
2010 is lifted.
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Justices Anderson, Frost and Brown.